United States Court of Appeals
                     For the First Circuit


No. 09-2186

                    GREGORIO IGARTÚA, ET AL.,

                     Plaintiffs, Appellants,

                               v.

                UNITED STATES OF AMERICA, ET AL.,

                     Defendants, Appellees.



                          ERRATA SHEET


     The opinion of this Court issued on November 24, 2010, is
amended as follows:

     On pp. 77-78, footnote 47: insert a quotation mark at the
beginning of "was" to read ""was not a counter-offer")."

     On p. 89, lines 4 and 17: should read "supra note 34"

     On p. 91, line 4: should read "supra note 34"

     On p. 91, lines 6 and 17 of footnote 53: should read "supra
note 34"

     On p. 92, lines 1, 11, and 16: should read "supra note 34"

     On p. 93, line 1: should read "supra note 34"

     On p. 93, lines 8 and 16 of footnote 55: should read "supra
note 34"